J-A11037-22

                               2022 PA Super 174



 JUANA MARGARITA PABLO OROZCO            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 NOE ANIBAL CUJA TECU                    :   No. 2474 EDA 2021

             Appeal from the Order Entered November 4, 2021
     In the Court of Common Pleas of Delaware County Civil Division at
                           No(s): 2020-003046


BEFORE: BOWES, J., STABILE, J., and McLAUGHLIN, J.

OPINION BY McLAUGHLIN, J.:                         FILED OCTOBER 13, 2022

      Juana Margarita Pablo Orozco (“Mother”) appeals from the order

denying her petition seeking the issuance of an order containing specific

factual findings regarding her minor child (“B.A.C.P.”), necessary to petition

the United States Citizenship Immigration Services (“USCIS”) for special

immigrant juvenile status (“SIJ”) for B.A.C.P. We vacate and remand.

      Mother currently resides in Delaware County, Pennsylvania with B.A.C.P.

B.A.C.P.’s father, Noe Anibal Cuja Tecu, resides in Guatemala, has never been

involved in B.A.C.P.’s life, and has not participated in the instant matter.

Before moving to the United States to live with Mother, B.A.C.P. lived with

other relatives. On April 30, 2020, Mother filed for sole legal and physical

custody of B.A.C.P. Almost a year later, in March 2021, the court held a
J-A11037-22



hearing regarding Mother’s custody petition. During the hearing, Mother asked

the court to issue findings of fact sufficient to petition USCIS for SIJ status.

      The SIJ statute, 8 U.S.C.A. § 1101(a)(27)(J), provides that a juvenile

who qualifies as an SIJ may apply for lawful permanent residency and thus

relief from deportation. Yeboah v. U.S. Dep’t of Justice, 345 F.3d 216, 221

(3d Cir. 2003). Section 1101(a)(27)(J) defines an SIJ as a juvenile:

      (i) who has been declared dependent on a juvenile court located
      in the United States or whom such a court has legally committed
      to, or placed under the custody of, an agency or department of a
      State, or an individual or entity appointed by a State or juvenile
      court located in the United States, and whose reunification with 1
      or both of the immigrant's parents is not viable due to abuse,
      neglect, abandonment, or a similar basis found under State law[.]

      (ii) for whom it has been determined in administrative or judicial
      proceedings that it would not be in the alien's best interest to be
      returned to the alien’s or parent’s previous country of nationality
      or country of last habitual residence[.]

8 U.S.C.A. § 1101(a)(27)(J).

      In order to obtain SIJ status, a petitioner must obtain determinations

from both the state and federal systems. First, the juvenile, or someone acting

on his or her behalf, must obtain an order from a state court making findings

that the juvenile meets certain criteria. The necessary findings are:

      (1) The juvenile is unmarried and under the age of 21;

      (2) The juvenile is dependent on the court or has been placed
      under the custody of an individual appointed by the court or under
      the custody of an agency;

      (3) The juvenile court has jurisdiction under state law to make
      determinations regarding the custody and care of juveniles;



                                      -2-
J-A11037-22


        (4) That reunification with one or both of the juvenile’s parents is
        not possible under state law due to abuse, neglect, or
        abandonment or a similar basis; and

        (5) It is not in the “best interest” of the juvenile to be returned to
        his parents’ previous country of nationality or country of last
        habitual residence.

See 8 C.F.R. § 204.11(a), (c) & (d); 8 U.S.C.A. § 1101(a)(27)(J). Under the

federal SIJ scheme, the state court does not render an immigration decision

but     rather   makes   factual   determinations    predicate   to   USCIS’s    SIJ

determination. Id.

        Here, the court stated at the hearing that it intended to consider only

Mother’s custody issue, as stated in her complaint. N.T., 3/19/21, at 26-27.

Accordingly, Mother requested the opportunity to amend her complaint to

include the specific request for SIJ findings. Id. The court stated that it would

take the request under advisement and issue an order. Id. However, the court

never addressed Mother’s request for leave to amend and instead, on March

25, 2021, issued only a temporary custody order granting Mother sole legal

and physical custody of B.A.C.P. The order did not include the SIJ findings of

fact.

        Thus, on October 28, 2021, Mother filed a petition entitled “Emergency

Application for Issuance of Order,” along with a proposed order, requesting

that the court issue the findings of fact necessary to apply for SIJ status. Once

again, the court refused, in an order docketed on November 4, 2021. Mother

filed a motion for reconsideration and a request for an emergency hearing,




                                        -3-
J-A11037-22



both of which the trial court denied. Mother filed the instant timely appeal and

both Mother and the court complied with Pa.R.A.P. 1925.

      Mother presents the following issues for review:

      1. Whether the trial court erred in denying [Mother’s] request for
         an SIJ eligibility order without opinion because it deprived
         [Mother] and [B.A.C.P.] of a remedy for [B.A.C.P.’s] right to
         seek SIJ status and violated their right to due process?

      2. Whether this Court has jurisdiction to review the trial court's
         order as a final order under 42 Pa.C.S. § 742 and Pa.R.A.P.
         341(a) & (b)(1) because it disposes of all of [Mother’s] claims
         relating to her request for the issuance of an SIJ eligibility
         order?

      3. In the alternative, whether the Superior Court has jurisdiction
         to review the trial court’s order as a collateral order under Pa.
         R.A.P.313 because the issue of SIJ eligibility is separable from
         and collateral to the custody proceeding, the right involved is
         too important to be denied, and the question presented is such
         that if review is postponed until final judgment in the case, the
         claim will be irreparable lost?

Mother’s Br. at 7-8.

      We address Mother’s second and third issues first because they pertain

to the jurisdiction of this Court. The trial court determined, in its Pa.R.A.P.

1925(a) opinion, that the subject order is not ripe for review because it is a

temporary order and thus interlocutory. To this end, the court cites Kassam

v. Kassan, 811 A.2d 1023, 1027 (Pa.Super. 2002) (“a custody order will be

considered final and appealable only if it is both: 1) entered after the court

has completed its hearings on the merits; and 2) intended by the court to

constitute a complete resolution of the custody claims pending between the

parties”). Moreover, the court found that the instant order, which denied


                                     -4-
J-A11037-22



Mother’s request for an emergency order or hearing, was not appealable as

an interlocutory appeal as of right pursuant to Pa.R.A.P. § 311(a), nor had the

court authorized an interlocutory appeal by permission pursuant to Pa.R.A.P.

§ 312.

      This Court issued a Rule to Show Cause, on January 6, 2022, regarding

whether the instant appeal should be quashed as interlocutory. Mother

responded that the instant order was appealable as of right as a collateral

order under Pa.R.A.P. 313(a). Mother contends that the November 4, 2021

order is immediately appealable because her request for the issuance of an

SIJ order is separate from and collateral to her custody cause of action, her

request is too important to delay review, and her bid for relief, via an SIJ

order, will be irreparably lost if review is denied. This Court issued a discharge

order, which referred the matter to this panel.

      We agree with Mother that the subject order is appealable as of right as

a collateral order. As this issue involves a pure question of law, our standard

of review is de novo, and our scope of review is plenary. See Gilbert v.

Synagro Central, LLC, 131 A.3d 1, 10 (Pa. 2015); Harrell v. Pecynski, 11

A.3d 1000, 1003 (Pa.Super. 2011); In re Wilson, 879 A.2d 199, 214

(Pa.Super. 2005) (en banc) (citations omitted).

      An appeal lies only from a final order, unless an exception to this general

rule applies. K.W. v. S.L., 157 A.3d 498, 502 (Pa.Super. 2017). One such

exception is the collateral order rule, which is found in Pennsylvania Rule of

Appellate Procedure 313. Rule 313 allows an immediate appeal from an

                                      -5-
J-A11037-22



interlocutory order if the order constitutes a collateral order. An order is

collateral if it is “separable from and collateral to the main cause of action,”

“the right involved is too important to be denied review,” and “the question

presented is such that if review is postponed until final judgment in the case,

the claim will be irreparably lost.” Pa.R.A.P. 313(b).

      An order is separable from the main cause of action if it is distinct from

the underlying issue in the case and if it “can be resolved without an analysis

of the merits of the underlying dispute.” In the Interest of J.M., 219 A.3d

645, 655 (Pa.Super. 2019) (citation omitted). While courts will “tolerate a

degree of interrelatedness between merit issues and the question sought to

be raised in the interlocutory appeal, the claim must nevertheless be

conceptually distinct from the merits of plaintiff’s claim.” Id. at 656.

      The second prong of the doctrine – “the right involved is too important

to be denied review" – is satisfied if “the interests that would go unprotected

without immediate appeal are significant relative to the efficiency interests

served by the final order rule.” Commonwealth v. Williams, 86 A.3d 771,

782 (Pa. 2014). Finally, “irreparable loss” for purposes of the third prong is a

loss that is not “fully remediable after final judgment.” Commonwealth v.

Blystone, 119 A.3d 306, 313 (Pa. 2015).

      Here, Mother’s emergency petition for an SIJ order is separable from

Mother’s main custody action because we can decide the propriety of the

denial of the SIJ motion without delving into the merits of the underlying

custody case. See J.M., 219 A.3d at 655. Further, the interest at issue – a

                                      -6-
J-A11037-22



predicate order for B.A.C.P. to apply for SIJ status and seek adjustment of his

immigration status – is an “important right” significant enough to outweigh

the efficiency interests of the court. See Williams, 86 A.3d at 782. Lastly,

B.A.C.P.’s ability to obtain appellate relief will be effectively foreclosed if we

deny immediate review. Mother candidly informs us that deportation

proceedings are pending against B.A.C.P. and she sought the SIJ order so he

could obtain relief from deportation. Hence, we conclude that the November

6, 2022 order was immediately appealable as a collateral order.1

       Next, we turn to Mother’s substantive argument regarding the trial

court’s denial of her petition seeking an SIJ order. Mother takes particular

issue with the court’s refusal to provide reasoning for its refusal on the record

in any capacity, including in its Rule 1925(a) opinion. As such, Mother

maintains that she is foreclosed from having any recourse.

       We may reverse a decision in an equity matter only for an error of law

or abuse of discretion. Gurecka v. Carroll, 155 A.3d 1071, 1075 (Pa.Super.

2017) (en banc). The findings of fact made by the trial court “will not be

disturbed unless they are unsupported by competent evidence or are

demonstrably capricious.” Id. (citation omitted). To the extent that this appeal

implicates statutory interpretation, our standard of review is de novo, and our

scope of review is plenary. See Bowling v. Office of Open Records, 75 A.3d
____________________________________________


1 Although B.A.C.P. turned 18 years of age in November 2021, this appeal is
not moot. The federal SIJ statute affords relief in a proper case until a youth
reaches the age of 21. Accordingly, we conclude that issue is not moot and
the Delaware County Court of Common Pleas has jurisdiction.

                                           -7-
J-A11037-22



453, 466 (Pa. 2013). We review trial courts’ interpretations of statutes for

error of law. Commonwealth v. Lewis, 180 A.3d 786, 788 (Pa.Super. 2018).

      We conclude that the trial court abused its discretion. Mother specifically

requested SIJ findings both orally during the March 2019 hearing and in her

October 2019 petition. The federal statutory scheme puts the factual

determinations necessary for SIJ status solely within the purview of state

courts. Yet the court flatly refused to issue the SIJ order. In this posture, the

refusal was an abuse of discretion. Accordingly, we vacate the trial court’s

order and remand for the trial court to enter a new order that shall include

factual findings with respect to B.A.C.P. that are predicate to USCIS’s SIJ

determination under federal law.

      Order vacated. Case remanded. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/13/2022




                                      -8-